DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on March 7, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on February 11, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 80-111 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 80-87 and 109, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system controller for regulating a power converter, the system controller comprising: 
 	a first controller terminal; and 
 	a second controller terminal; 
 	wherein the system controller is configured to: 
 	 	receive an input signal at the first controller terminal; and 
 	 	generate a drive signal at the second controller terminal based at least in part on the input signal; 
 	wherein the system controller is further configured to: 
 	 	determine whether the input signal remains larger than a first threshold for a first time period that is equal to or longer than a first predetermined duration; and 
 	 	determine whether the input signal remains larger than a second threshold for a second time period that is equal to or longer than a second predetermined duration, the second threshold being smaller than the first threshold, the second predetermined duration being longer than the first predetermined duration; 
 	wherein the system controller is further configured to: 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration and the input signal not being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operate with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined -2- US.136235654.01duration or the input signal being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operate with a second mechanism; 
 	 wherein, operating with the first mechanism, the system controller is further configured to: 
 	 	determine whether the input signal remains smaller than a third threshold for a third time period that is equal to or longer than a third predetermined duration; and 
 	 	in response to the input signal being determined to remain smaller than the third threshold for the third time period that is equal to or longer than the third predetermined duration, change the drive signal at the second controller terminal from a first logic level to a second logic level; 
 	wherein the second mechanism is different from the first mechanism.

Regarding claims 88-96 and 110, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system controller for regulating a power converter, the system controller comprising: 
 	a first controller terminal; and 
 	a second controller terminal; 
 	wherein the system controller is configured to: 
 	 	receive an input signal at the first controller terminal; and 
 	 	generate a drive signal at the second controller terminal based at least in part on the input signal; 
 	wherein the system controller is further configured to: 
 	 	determine whether the input signal remains larger than a first threshold for a first time period that is equal to or longer than a first predetermined duration; and -4- 
 	 	US.136235654.01determine whether the input signal remains larger than a second threshold for a second time period that is equal to or longer than a second predetermined duration; wherein the system controller is further configured to: 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration and the input signal not being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operate with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration, operate with a second mechanism; 
 	wherein: 
 	 	the second mechanism is different from the first mechanism; 
 	 	the second threshold is smaller than the first threshold; and 
 	 	the second predetermined duration is longer than the first predetermined duration; wherein: 
 	 	the first threshold changes with the input signal in magnitude; and 
 	 	the second threshold changes with the input signal in magnitude.

Regarding claims 97-105 and 111, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system controller for regulating a power converter, the system controller comprising: 
 	a first controller terminal; and 
 	a second controller terminal; 
 	wherein the system controller is configured to: 
 	 	receive an input signal at the first controller terminal; and 
 	 	generate a drive signal at the second controller terminal based at least in part on the input signal; 
 	wherein the system controller is further configured to: 
 	 	determine whether the input signal remains larger than a first threshold for a first time period that is equal to or longer than a first predetermined duration; and 
 	 	determine whether the input signal remains larger than a second threshold for a second time period that is equal to or longer than a second predetermined duration; wherein the system controller is further configured to: 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration and the input signal not being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operate with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration, operate with a second mechanism; 
 	wherein: 
 	 	the second mechanism is different from the first mechanism; 
 	 	the second threshold is smaller than the first threshold; and 
 	 	the second predetermined duration is longer than the first predetermined duration; wherein: -7-  
 	 	US.136235654.01the first predetermined duration changes with the input signal in magnitude; and 
 	 	the second predetermined duration changes with the input signal in magnitude.

Regarding claim 106, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for regulating a power converter, the method comprising: 
 	receiving an input signal; 
 	processing information associated with the input signal; and 
 	generating a drive signal based at least in part on the input signal; 
 	wherein the processing information associated with the input signal includes:
 	 	determining whether the input signal remains larger than a first threshold for a first time period that is equal to or longer than a first predetermined duration; 
 	 	determining whether the input signal remains larger than a second threshold for a second time period that is equal to or longer than a second predetermined duration, the second threshold being smaller than the first threshold, the second predetermined duration being longer than the first predetermined duration; 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined -9- US.136235654.01duration and the input signal not being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operating with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration or the input signal being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operating with a second mechanism; 
 	wherein the generating a drive signal based at least in part on the input signal includes, in response to operating with the first mechanism, 
 	 	determining whether the input signal remains smaller than a third threshold for a third time period that is equal to or longer than a third predetermined duration; and 
 	 	in response to the input signal being determined to remain smaller than the third threshold for the third time period that is equal to or longer than the third predetermined duration, changing the drive signal from a first logic level to a second logic level; wherein the second mechanism is different from the first mechanism.

Regarding claim 107, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for regulating a power converter, the method comprising: 
 	receiving an input signal; 
 	processing information associated with the input signal; and 
 	generating a drive signal based at least in part on the input signal; 
 	wherein the processing information associated with the input signal includes:
 	 	determining whether the input signal remains larger than a first threshold for a first time period that is equal to or longer than a first predetermined duration; 
 	 	determining whether the input signal remains larger than a second threshold for a second time period that is equal to or longer than a second predetermined duration; 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration and the input signal not being determined to remain larger than the second - 10 - US.136235654.01threshold for the second time period that is equal to or longer than the second predetermined duration, operating with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration, operating with a second mechanism; 
 	wherein: 
 	 	the second mechanism is different from the first mechanism; 
 	 	the second threshold is smaller than the first threshold; and 
 	 	the second predetermined duration is longer than the first predetermined duration; 
 	wherein: 
 	 	the first threshold changes with the input signal in magnitude; and 
 	 	the second threshold changes with the input signal in magnitude.

Regarding claim 108, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for regulating a power converter, the method comprising: 
 	receiving an input signal; 
 	processing information associated with the input signal; and 
 	generating a drive signal based at least in part on the input signal; 
 	wherein the processing information associated with the input signal includes:
 	 	determining whether the input signal remains larger than a first threshold for a first time period that is equal to or longer than a first predetermined duration; 
 	 	determining whether the input signal remains larger than a second threshold for a second time period that is equal to or longer than a second predetermined duration; 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration and the input signal not being determined to remain larger than the second threshold for the second time period that is equal to or longer than the second predetermined duration, operating with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is equal to or longer than the first predetermined duration, operating with a second mechanism; 
 	wherein: 
 	 	the second mechanism is different from the first mechanism; 
 	 	the second threshold is smaller than the first threshold; and 
 	 	the second predetermined duration is longer than the first predetermined duration; 
 	wherein: 
 	 	the first predetermined duration changes with the input signal in magnitude; and 
 	 	the second predetermined duration changes with the input signal in magnitude.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (US 2011/0044076) deals with systems and methods for load compensation with primary-side sensing and regulation for flyback power converters, Zhang et al (US 7,826,237) deals with a method and system or efficient power control with multiple modes, Lin et al (US 2010/0219802) deals with quasi-resonant systems and methods with multi-mode control, Huang et al (US 2010/0128501) deals with systems and methods for constant voltage mode and constant current mode in a flyback power converter with primary-side sensing and regulation, and Bridge (US 2003/0117119) deals with a control circuit for synchronous rectifiers in DC/DC converters to reduce body diode conduction losses.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838